Citation Nr: 0921619	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service connected 
residuals of a fracture to the right radius and/or service 
connected right ulnar neuropathy.

2.	Entitlement to an initial rating in excess of 30 percent for 
service connected hepatitis C.

3.	Entitlement to an initial rating in excess of 30 percent for 
service connected right ulnar neuropathy.

4.	Entitlement to an increased rating in excess of 20 percent for 
service connected residuals of a fracture to the right radius. 

5.	Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, K.G. and R.T.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1959.

This case has undergone a protracted appellate history.  It is 
before the Board of Veterans' Appeals (Board) from multiple 
decisions, dated June 1991, July 1992, July 1995, August 1997, 
May 2000, August 2004, November 2006, and August 2006, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina.  This appeal has previously been before 
the Board, and the Board has issued various remand orders and 
decisions in March 1995, June 1996, February 1998, June 1999, May 
2001 (vacated and remanded by the United States Court of Appeals 
for Veterans Claims (CAVC)), June 2003, June 2004 (vacated and 
remanded by Joint Motion), November 2004 (vacated and remanded by 
Joint Motion), July 2006, and May 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ).  VA will notify the Veteran if further action is required 
on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2008).  Specifically, at his March 2008 Travel Board hearing, 
the Veteran indicated that the symptoms relating to his service 
connected residuals from his fracture to the right radius, his 
right ulnar neuropathy and his hepatitis C had worsened in 
severity.  See Hearing Transcript at 3-4, 6, 7-8; see also VA 
Medical Treatment Records (March & April 2007) (noting the 
Veteran's complaints of increasing pain in the right arm).  
Additionally, the Veteran further indicated that he has received 
recent medical treatment from VA.  See Hearing Transcript at 4.  
The Board must ensure that all such pertinent VA treatment 
records become associated with the claims file.  Also, as the 
most recent VA examinations of record occurred in November 2006 
(relating to hepatitis C) and June 2007 (relating to the right 
radius), and because of the Veteran's reports of worsening 
symptomatology and his explicit request for up-to-date VA 
examinations, see Statement of Accredited Representative (Feb. 
14, 2008), the Board determines that fresh VA examinations are 
warranted to assess the current nature and severity of his 
service connected residuals of the fracture to the radius, his 
right ulnar neuropathy, and his hepatitis C.  38 U.S.C.A. § 
5103A; see Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(recognizing that "[t]he Secretary has a duty to assist a 
claimant by providing a thorough and contemporaneous medical 
examination when the record does not adequately reveal the 
current state of the claimant's disability.").   

As for the Veteran's claim for service connection for a right 
shoulder disorder, during the March 2008 Travel Board hearing he 
made clear his belief that he may have developed this disorder, 
or that it may have become aggravated, as a result of his service 
connected residuals of the fracture of the right radius and/or 
his right ulnar neuropathy.  See Hearing Transcript at 5-6.  
Thus, in addition to claiming service connection for a right 
shoulder disorder on a direct basis, the Veteran also claims 
service connection for this disorder on a secondary basis.  The 
AOJ must therefore ensure that the Veteran receives complete VCAA 
notification with respect to establishing secondary service 
connection.  Additionally, the medical evidence of record 
demonstrates that the Veteran has received a diagnosis of 
degenerative joint disease (DJD) of the right shoulder with a 
"very old, chronic rotator cuff tear," see VA Treatment Report 
(January 21, 2004); see also VA Consultation Note (Sept. 25, 
2003) (providing a diagnosis of "[b]iceps tendinitis" and 
"acromioclavicular arthritis"), and because the record reveals 
that no medical opinion has been obtained that clearly addresses 
the issue of a possible causal relationship between this 
diagnosed disorder and the Veteran's service connected right arm 
disabilities, this matter must also be remanded to obtain such a 
medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); accord 38 U.S.C.A. § 5103A.  

The Board parenthetically observes that while the June 2007 VA 
examiner noted the Veteran's report that he injured his right 
shoulder in a fall during service in 1957 and reported having a 
rotator cuff problems as a result, the clinician did not perform 
an examination of the right shoulder or provide a diagnosis of 
any right shoulder malady.  See VA Examination Report (June 21, 
2007).  This examiner further did not consider or address whether 
the Veteran's right shoulder disorder may have been aggravated by 
his service connected right arm disabilities.  See VA Examination 
Report (June 21, 2007) (noting that "I have advised [the 
Veteran] that because he indicates that this happened at the same 
time, he needs to file a separate claim from for that, since it 
is not secondary to the elbow.").  Accordingly, it cannot be 
said that this examination adequately addressed the distinct 
issue relating to the Veteran's service connection claim for a 
right shoulder disorder.  See e.g., 38 C.F.R. § 4.2 (providing 
that when an examination report "does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes"); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (noting that the Board has 
duty to return inadequate examination report).
      
Turning to the Veteran's claim for TDIU, the Board finds that it 
cannot fully and fairly adjudicate this claim until the AOJ has 
completed the actions outlined below in the Remand portion of 
this decision and has readjudicated the claims in appellate 
status.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should not 
be subject to piecemeal decision-making or appellate litigation); 
see also Holland v. Brown, 6 Vet. App. 443, 445 (1994) (noting 
that "'[t]he appellant's claim for [a TDIU rating] is 
inextricably intertwined with the degree of impairment that is 
ultimately adjudicated,'" quoting Begin v. Derwinski, 3 Vet. 
App. 257, 258 (1992)).  As it stands, the Veteran's current 
disability ratings do not qualify him for schedular TDIU, see 38 
C.F.R. § 4.16(a) (providing that "if there are two or more 
disabilities [as here], there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more"); 
accord Bowling, 15 Vet. App. at 6, however, the AOJ's development 
and readjudication of the claims on appeal could alter this fact 
to the Veteran's benefit.  See Gurley v. Nicholson, 20 Vet. App. 
573, 575-76 (2007) (recognizing that issues are inextricably 
intertwined when "any decision by the Court on TDIU entitlement 
could be rendered meaningless by an adjudication . . . that 
awards a higher schedular rating that, in turn, may satisfy the 
requirements for an award of schedular TDIU under 38 C.F.R. § 
4.16(a)").  Under such circumstances, and to avoid piecemeal 
decision-making, the Board will refrain from adjudicating the 
Veteran's TDIU claim at this time, but will also remand it to the 
AOJ for reconsideration after it has adjudicated the Veteran's 
remaining claims.  See e.g., Dunlap v. Nicholson, 21 Vet. App. 
112, 120 (2007) (acknowledging that the "Court's case law may 
require remand for a TDIU claim where the higher initial rating 
claim is still before VA").

Finally, the Board comments since the Board's most recent Remand 
in May 2007, the Court issued its decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which sets forth certain 
notification requirements that VA must follow when a veteran 
files an increased rating claim, as here.  The AOJ therefore must 
supply the required notification on remand.

Accordingly, the case is remanded for the following action:

1. Review the record and ensure compliance 
with all notice and assistance requirements 
set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA), to include notice in 
conformity with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2008).  Also, notify the 
Veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. Brown, 7 
Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of 
a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52,744 (2006).  

2. Acquire outstanding and up-to-date VA 
treatment records, and associate said records 
with the claims file.  See Hearing Transcript 
at 4 (Veteran indicating that he has 
continued to receive treatment from VA).  

3. Schedule the Veteran for a VA medical 
examination by an appropriate clinician for 
the purpose of determining the current nature 
and severity of his service connected 
hepatitis C.  The examiner must review 
relevant portions of the claims file and 
indicate as such in the examination report.  

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran (to include 
treatment and medication history), the 
physical examination, any laboratory tests 
that are deemed necessary, and any additional 
specialty examinations that are warranted, 
the clinician is requested to address 
following issue:

Describe the current nature and 
severity of the Veteran's service 
connected hepatitis C, with 
consideration of the level of 
severity of any cirrhosis of the 
liver ("moderately severe," 
"severe" or "pronounced") and 
the level of liver damage 
("moderate" or "marked") (as 
contemplated by 38 C.F.R. § 4.114, 
Diagnostic Codes 7312 and 7345 
(pre-July 2, 2001)); and the 
history (if any) and frequency of 
ascites, hepatic encephalopathy or 
hemorrhage from varices or portal 
gastropathy, the level of fatigue, 
malaise, anorexia, weight loss and 
hepatomegaly, and the number (if 
any) of incapacitating episodes 
during the past 12-month period (as 
contemplated by 38 C.F.R. § 4.114, 
Diagnostic Codes 7312 and 7354 
(post-July 2, 2001)).

4. Schedule the Veteran for a VA medical 
examination by an appropriate clinician for 
the purpose of determining the current nature 
and severity of his service connected 
residuals of a fracture to the right radius.  
The examiner must review relevant portions of 
the claims file and indicate as such in the 
examination report.  

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran (to include 
treatment and medication history), the 
physical examination, any laboratory tests 
that are deemed necessary, and any additional 
specialty examinations that are warranted, 
the clinician is requested to address 
following issue:

Describe the current nature and 
severity of the Veteran's service 
connected residuals from a fracture 
of the right radius.  Testing must 
include pertinent range of motion 
studies with special attention to 
when, (in terms of degrees of 
motion), the Veteran experiences 
pain, fatigue, weakness of any 
other relevant DeLuca symptoms.   

5. Schedule the Veteran for a VA medical 
examination by an appropriate clinician for 
the purpose of determining the current nature 
and severity of his service connected right 
ulnar neuropathy.  The examiner must review 
relevant portions of the claims file and 
indicate as such in the examination report.  

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran (to include 
treatment and medication history), the 
physical examination, any laboratory tests 
that are deemed necessary, and any additional 
specialty examinations that are warranted, 
the clinician is requested to address 
following issue:

Describe the current nature and severity of 
the Veteran's service connected right ulnar 
neuropathy, to include an assessment of 
whether the Veteran experiences "severe" 
incomplete paralysis or whether he 
experiences "complete paralysis," as 
contemplated by 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

6. Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
current right shoulder disorder, to include 
whether this disorder was caused or 
aggravated by his service connected residuals 
of a fracture to the right radius and/or his 
right ulnar neuropathy.  The examiner must 
review relevant portions of the claims file 
and indicate as such in the examination 
reports.  

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran (to include 
treatment and medication history), the 
physical examination, any laboratory tests 
that are deemed necessary, and any additional 
specialty examinations that are warranted, 
the clinician is requested to address 
following issues:

(a) Determine whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
Veteran's currently diagnosed right 
shoulder disorder is causally 
related to his period of active 
service or any incident thereof, to 
include an in-service fall.

(b) Determine whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
Veteran's currently diagnosed right 
shoulder disorder was caused or 
aggravated by his service connected 
residuals of the fracture to the 
right radius and/or the right ulnar 
neuropathy.

If the Veteran's right shoulder disorder was 
aggravated by his service-connected residuals 
of a fracture to the right radius or the 
right ulnar neuropathy, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate baseline 
level of severity of the nonservice-connected 
disease or injury before the onset of 
aggravation.  If not able to provide such 
information, please state such and explain 
the reason that this information cannot be 
provided.  

The examiner is also requested to provide a 
rationale for any opinion expressed, to 
include reference to evidence in the claims 
file, accounts by the Veteran, and any 
pertinent medical literature.    

7. Then, after completion of any other notice 
or development indicated by the state of the 
record, with consideration of all evidence 
added to the record subsequent to the last 
SOC and SSOC, readjudicate the Veteran's 
issues on appeal, including the TDIU.  If any 
of the benefits sought on appeal remain 
denied, in whole or in part, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2008).




